1 ORIGINAL NOTE. — By an act of the October Session, 1811, exclusive chancery jurisdiction was given to this Court. — REP.
Barton obtained an injunction to stay the proceedings on a judgment at law obtained against him in the Court of Pleas and Quarter Sessions for the county of Rutherford, by William Lytle, the defendant. The process did not issue time enough for it to be returned to this term; it was therefore made returnable to the next term of his Court.
Dickinson, for the defendant, now moved the Court to discharge the injunction for want of equity on the face of the bill.
Cooke, for the complainant, said the Court could not, as he conceived, hear the motion until the defendant had been regularly brought into court. The process which had issued against the defendant was made returnable to the next term, and until that time the defendant would not be entitled to make any motion in the cause.
By the whole Court. We can not hear any motion of this sort until the return of the subpoena.